In a medical malpractice action to recover damages for personal injuries, etc., plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated November 28, 1973, as denied the branches of their motion which was to amend their notice of claim against the defendant city of New York and also the complaint in their action against said defendant. Order reversed, insofar as appealed from, on consent, and, with $20 costs and disbursements to appellant against respondent City of New York. In a letter to this court, dated March 29, 1974, respondent City of New York conceded that the proposed amendments to the notice of claim and the complaint against it “ would merely ' clarify ’ the legal basis upon which they [appellants] would seek to impose liability upon the City” and that “in fact such amendments would not prejudice the City. Accordingly, we do not oppose reversal in this case and the entry of an order allowing such amendments.” Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.